DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2020, 15 September 2021 and 4 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 8 recites the limitation "…wherein the pattern matching module" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
For claim 9, claim limitations recite “…a pattern matching module configured to perform pattern…a data profiling module configured to perform data profiling…a field classifier module configured to classify the generated data profiles…a de-duplication module configured to remove duplicate objects…” (Claim 9, lines 1-10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Dependent Claims 10-16 are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. § 101 because the claimedinvention is directed to non-statutory subject matter.  
A § 101 process must (1) be tied to another statutory class (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing. If neither of these requirements is met by the claim, the method is not a patent eligible process under § 101 and should be rejected as being directed to nonstatutory subject matter.

For claim 9, which recites “A system…a pattern matching module configured to perform pattern…a data profiling module configured to perform data profiling…a field classifier module configured to classify the generated data a de-duplication module configured to remove duplicate objects,” However, each of the claimed components can be interpreted by a person of ordinary skills in the art as software modules that carry out the claimed functions. As such, the claim is not limited to statutory subject matter and is therefore non-statutory. 
Applicant is suggested to include at least one hardware component (e.g. computer processor and computer memory) and explain how the at least one hardware component can be utilized within the claimed system.
Claims 10-16 fail to resolve the deficiencies of claim 9 since they only further limit the scope of claim 9. Hence, claims 10-16 are also rejected under 35 U.S.C. 101.

Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A computer-implemented method for operation objects discovery from operation data, comprising: 
performing pattern matching of operation data with patterns in a database; 
identifying fields in the operation data having matching patterns with the database as first potential objects; 
performing data profiling on unmatched fields of the operation data to generate data profiles; 
field classifying the data profiles to generate second potential objects; and 
de-duplicating the first potential objects and the second potential objects to generate operation objects.”
(Step 1) The claim recites “A computing system comprising: a storage configured 
(Step 2A-Prong One) The limitations of “performing pattern matching of operation data with patterns in a database; identifying fields in the operation data having matching patterns with the database as first potential objects; performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects; and de-duplicating the first potential objects and the second potential objects to generate operation objects.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” and “database” language, “performing,” “identifying,” “performing,” “field classifying” and “de-duplicating” in the context of this claim encompasses the user manually performing pattern matching of operation data with patterns in a database; identifying fields in the operation data having matching patterns with the database as first potential objects; performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects; and de-duplicating the first potential objects and the second potential objects to generate operation objects in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented” and “database” to perform the “performing,” “identifying,” “performing,” “field classifying” and “de-duplicating” steps. The “computer-implemented” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented” and “database” to perform “performing,” “identifying,” “performing,” “field classifying” and “de-duplicating” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 recites “The computer-implemented method according to claim 1, wherein identifying fields is performed automatically without a selection of fields by using a field name or a meaning.”
(Step 2A-Prong One) The limitations of “identifying fields is performed automatically without a selection of fields by using a field name or a meaning.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” and “database” language, “identifying” in the context of this claim encompasses the user manually identifying fields is performed automatically without a selection of fields by using a field name or a meaning in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented” and “database” to perform the “identifying,” step. The “computer-implemented” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented” and “database” to perform “identifying,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 3 recites “The computer-implemented method according to claim 1, wherein the de-duplicating of the first potential objects and the second potential objects is performed in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices.”
(Step 2A-Prong One) The limitations of “de-duplicating of the first potential objects and the second potential objects is performed in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” and “database” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” and “database” language, “de-duplicating” in the context of this claim encompasses the user manually de-duplicating of the first potential objects and the second potential objects is performed in response to determining that at least two of the  in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented” and “database” to perform the “de-duplication,” step. The “computer-implemented” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented” and “database” to perform “de-duplication,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 4 recites “The computer-implemented method according to claim 1, further comprising updating the database with the generated data profiles.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented” and “database” to perform the “updating” step. The “computer-implemented” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “updating the database with the generated data profiles,” which is Mere Data Gathering and Selecting a particular data source or type of data to be manipulate which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “v. Consulting and updating an activity log, Ultramercial,” and “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented” and “database” to perform “updating,”  amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “updating” is not sufficient to amount to significantly more than the judicial exception because “updating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Claim 5 recites “The computer-implemented method according to claim 1, further comprising updating the database with the generated operation objects.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented” and “database” to perform the “updating” step. The “computer-implemented” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
updating the database with the generated operation objects,” which is Mere Data Gathering and Selecting a particular data source or type of data to be manipulate which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “v. Consulting and updating an activity log, Ultramercial,” and “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented” and “database” to perform “updating,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “updating” is not sufficient to amount to significantly more than the judicial exception because “updating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”

Claim 6 recites “The computer-implemented method according to claim 1, further comprising training a field classifier with the generated data profiles prior to generating the second potential objects.”
(Step 2A-Prong One) The limitations of “training a field classifier with the generated data profiles prior to generating the second potential objects” is Certain methods of organizing human activity (e.g. “field classifier” is a person), which falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented” and “database” to perform the “training,” step. The “computer-implemented” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented” and “database” to perform “training,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer 
Claim 7 recites “The computer-implemented method according to claim 6, wherein training the field classifier includes inputting one or more of patterns, rules, data profiles, and models from the database.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented” and “database” to perform the “inputting,” step. The “computer-implemented” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “inputting one or more of patterns, rules, data profiles, and models from the database,” which is Mere Data Gathering which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented” and “database” to perform “inputting,”  amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “inputting” is not sufficient to amount to significantly more than the judicial exception because “inputting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec… (sending messages over a network…”
Claim 8 recites “The computer-implemented method according to claim 1, wherein the pattern matching module performs the pattern matching with operation data retrieved from a system log.”
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “computer-implemented” and “database” to perform the “retrieved,” step. The “computer-implemented” and “database” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “retrieved from a system log,” Mere Data Gathering which is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computer-implemented” and “database” to perform “retrieved,” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the limitation “retrieved” is not sufficient to amount to significantly more than the judicial exception because “retrieved” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec… (sending messages over a network…” and “iv. Storing and retrieving information in memory.”

For claim 9, it is a system claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
For claim 10, it is a system claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 11, it is a system claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same analysis as explained in the rejection of 
rejected claim 3.
For claim 12, it is a system claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same analysis as explained in the rejection of rejected claim 4.
For claim 13, it is a system claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same analysis as explained in the rejection of rejected claim 5.
For claim 14, it is a system claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same analysis as explained in the rejection of rejected claim 6.
For claim 15, it is a system claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same analysis as explained in the rejection of rejected claim 7.
For claim 16, it is a system claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same analysis as explained in the rejection of rejected claim 8.
For claim 17, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 17 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
The additional elements, “storage medium” and “computer device” are recited at a high level of generality. They do not integrated into a practical application and are not 
For claim 18 it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same analysis as explained in the rejection of rejected claim 2.
For claim 20, it is a medium claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same analysis as explained in the rejection of rejected claim 6.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same analysis as explained in the rejection of rejected claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 9, 10, 12, 13, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. Pub. No.: US 20170270154, hereinafter Stephens), in view of Stager (U.S. Pub. No.: US 20080184001, hereinafter Stager).
For claim 1, Stephens discloses a computer-implemented method for operation objects discovery from operation data, comprising: 
performing pattern matching of operation data with patterns in a database (Stephens: Paragraph [0037], “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine a field pattern (e.g., in instances in which it is desired for the field pattern to more quickly transition to a currently used field pattern). The foregoing description of a supervised machine learning algorithm approach is provided as an example as other types of supervised and/or unsupervised machine learning algorithms (or other types of analysis) may be utilized…”); 
…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine a field pattern (e.g., in instances in which it is desired for the field pattern to more quickly transition to a currently used field pattern). The foregoing description of a supervised machine learning algorithm approach is provided as an example as other types of supervised and/or unsupervised machine learning algorithms (or other types of analysis) may be utilized…”
WHERE “first potential objects” is broadly interpreted as “a particular field pattern”); 
performing data profiling on unmatched fields of the operation data to generate data profiles; field classifying the data profiles to generate second potential objects (Stephens: paragraph [0023], “The example metadata monitor 312 of the detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0024], “…when the metadata monitor 312 detects that a sufficient number of records do not match an assigned data pattern for the field into which the records are input in the destination database 308, the metadata monitor 312 performs a metadata analysis to determine if the pattern assigned in the metadata should be updated…”
paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern)…For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern) or not including a data transition (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to classify instances indicative of a data transition in which a metadata analysis is triggered. For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine if a data transition is predicted to trigger a metadata analysis.” Paragraphs [0037]-[0039], “…the pattern analyzer 410 may be trained on data sets that have been classified with an indication of the correct field pattern (e.g., classifying the data as belonging to a particular field pattern from a list of field patterns). After the supervised machine learning algorithm is trained, the pattern analyzer 410 utilizes the trained machine learning algorithm to classify a data set (e.g., a set of data stored in a particular field) as belonging to a particular field pattern…The example metadata modifier 412 is communicatively coupled with the example metadata repository 310 to adjust the metadata when the example pattern analyzer 410 triggers a metadata update. For example, when the example pattern analyzer 410 determines that the data for a field has transitioned to a new field pattern (transitioned from a previous field pattern associated with the field in the metadata of the example metadata repository 310), the metadata modifier 412 associates the new field pattern with ”
WHERE “second potential objects” is broadly interpreted as “new field pattern”).
However, Stephens does not explicitly disclose de-duplicating the first potential objects and the second potential objects to generate operation objects.
Stager discloses de-duplicating the first potential objects and the second potential objects to generate operation objects (Stager: paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method ” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored..” (Stager: paragraph [0025]).
For claim 2, Stephens and Stager disclose the computer-implemented method according to claim 1, wherein identifying fields is performed automatically without a selection of fields by using a field name or a meaning (Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 to detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0033], “For example, the training and the analysis may employ a sliding window analysis that analyzes a most recently received window of data inputs to determine if a data transition is predicted to trigger a metadata analysis” paragraph [0044], “…The example pattern monitor 404 compares the data input(s) to field pattern(s) assigned to the field(s) in which the data is inserted/to be inserted (block ” which indicates the input data is not selected by “using a field name or a meaning.”).
For claim 4, Stephens and Stager disclose the computer-implemented method according to claim 1, further comprising updating the database with the generated data profiles (Stager: paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored..” (Stager: paragraph [0025]).
For claim 5, Stephens and Stager disclose the computer-implemented method according to claim 1, further comprising updating the database with the generated The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored…” (Stager: paragraph [0025]).
For claim 6 Stephens and Stager disclose the computer-implemented method according to claim 1, further comprising training a field classifier with the generated data profiles prior to generating the second potential objects (Stephens: paragraph [0023], “The example metadata monitor 312 of the illustrated example monitors data passing through the example data transformer 304 detect data loaded into the destination database 308 that does not match the pattern associated with the respective fields in the destination database 308 as indicated in the example metadata repository 310.” Paragraph [0024], “…when the metadata monitor 312 detects that a sufficient number of records do not match an assigned data pattern for the field into which the records are input in the destination database 308, the metadata monitor 312 performs a metadata analysis to determine if the pattern assigned in the metadata should be updated…” paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern) as opposed to instances of errors (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to a new pattern). For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern…” claim 3,  “wherein the ” Fig. 4, Fig. 5).
For claim 7, Stephens and Stager disclose the computer-implemented method according to claim 6, wherein training the field classifier includes inputting one or more of patterns, rules, data profiles, and models from the database (Stephens: paragraph [0033], “The example pattern monitor 404 may employ a machine learning algorithm to detect instances of data transition (e.g., an occurrence of a data field changing to data of a new pattern) as opposed to instances of errors (e.g., where the data includes instances of inputs not matching a field pattern (e.g., errors) but the data does not transition or shift to a new pattern). For example, in an example in which the pattern monitor 404 employs a supervised machine learning algorithm (e.g., a classification tree, a regression tree, a discriminant analysis classifier, a k-nearest neighbor classifier, a Naive Bayes classifier, a support vector machine classifier, etc.), the pattern monitor 404 may be trained on data sets that have been classified as including a data transition (e.g., an occurrence of a data field changing to data of a new pattern…” claim 3,  “wherein the identifying the second database field pattern includes analyzing the data with a machine learning classifier…,” Fig. 4, Fig. 5).
For claim 9, it is a system claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, it is a system claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 12, it is a system claim having similar limitations as cited in claim 4. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 4.
For claim 13, it is a system claim having similar limitations as cited in claim 5. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 14, it is a system claim having similar limitations as cited in claim 6. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 15, it is a system claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 17, it is a medium claim having similar limitations as cited in claim 1. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 18 it is a medium claim having similar limitations as cited in claim 2. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 20, it is a medium claim having similar limitations as cited in claim 6. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of .

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. Pub. No.: US 20170270154, hereinafter Stephens), in view of Stager (U.S. Pub. No.: US 20080184001, hereinafter Stager), and further in view of Duftler et al. (U.S. Pub. No.: US 20140074764, hereinafter Duftler).
For claim 3, Stephens and Stager disclose the computer-implemented method according to claim 1, wherein the de-duplicating of the first potential objects and the second potential objects is performed (Stager: paragraph [0025], “…The data de-duplicating module 310 may store incoming data stream 301 by storing patterns of the incoming data stream 301 in a pattern repository…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a pattern in the pattern repository and pointers to refer to the copy in order to reduce the size of data stored...”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “Method and an apparatus to store data patterns” as taught by Stager, because it would provide Stephens’s method with the enhanced capability of “…Since some of the patterns may repeat themselves in the data stream 301, the data de-duplicating module 310 may store a single copy of a ” (Stager: paragraph [0025]).
However, Stephens and Stager do not explicitly disclose in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices.
Duftler discloses in response to determining that at least two of the first potential objects and the second potential objects have a same value and different field names in different indices (Duftler: paragraph [0068], “The raw event with its (semantic) type can be inserted as-is into the Common family along with a unique identifier as the key. Based on the initial configuration that was created, the attributes can be extracted and stored separately into the Alias family (Step 405 in FIG. 4). In the indexing step (Step 406 in FIG. 4), every extracted value of a raw event can be stored into an inverted index. For each type and attribute a separate index table is created where the value of an attribute becomes the key and the value of the index table holds a list of references to the corresponding records where the key occurs. This enables the calculation of statistics that are needed for correlation discovery. A separate index for each attribute and type can be created.” paragraph [0090], “LevenshteinDistance. The last parameter that influences the computation of the confidence score is the Levenshtein distance between the names of two attributes. Attribute names from different sources might have the same or comparable names if they have the same meaning. For example, in one system the attribute that contains the identifier for an order is named OrderId and in the other it is named order-id…”
WHERE “a same value” is broadly interpreted as “identifier for an order”
WHERE “different field names” is broadly interpreted as “named OrderId” and “named order-id”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “SIMPLIFYING A GRAPH OF CORRELATION RULES WHILE PRESERVING SEMANTIC COVERAGE” as taught by Duftler, because it would provide Stephens’s method with the enhanced capability of “…data has been loaded into the storage and various statistics have been calculated for each type and attribute of events. This provides a foundation for determining the correlation candidates. The goal of the method of candidate matching is to utilize the statistics within certain boundaries (parameters) to present a result set containing pairs of potentially correlating attributes expressed by a confidence score according to an embodiment of the present invention…” (Duftler: paragraph [0082]).
For claim 11, it is a system claim having similar limitations as cited in claim 3. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of 
rejected claim 3.
For claim 19, it is a medium claim having similar limitations as cited in claim 3. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 3.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (U.S. Pub. No.: US 20170270154, hereinafter Stephens), in view of Stager (U.S. Pub. No.: US 20080184001, hereinafter Stager), and further in view of Xu et al. (U.S. Pub. No.: US 20190095313, hereinafter Xu).
For claim 8, Stephens and Stager disclose the computer-implemented method according to claim 1.
However, Stephens and Stager do not explicitly disclose, wherein the pattern matching module performs the pattern matching with operation data retrieved from a system log.
Xu discloses, wherein the pattern matching module performs the pattern matching with operation data retrieved from a system log (Xu: paragraph [0054], “…A log pattern module 708 identifies a set of log patterns from the system logs 706 and matches each of a set of input logs to corresponding log patterns. Feature extraction module 710 finds a pattern distribution and generates a set of low-dimension features that characterize system status at various times...”).
METHODS AND APPARATUS TO MANAGE DATABASE METADATA” as taught by Stephens by implementing “LOG-BASED SYSTEM MAINTENANCE AND MANAGEMENT” as taught by Xu, because it would provide Stephens’s method with the enhanced capability of “…manually reviewing the logs, which is both labor-intensive and post hoc, providing insight only after something goes wrong. While automation of this process using text mining has been attempted, most such solutions provide analyses in a high-dimensional space as a result of the large number of text keywords, making them vulnerable to noise…” (Xu: paragraph [0003]).
For claim 16, it is a system claim having similar limitations as cited in claim 8. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/           Examiner, Art Unit 2169